DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyashita US 2014/0037535.
Regarding claims 1-3, Miyashita teaches a process of making a lithium sulfide solid electrolyte (Paragraph [0001]). The process includes steps of firing a lithium carbonate powder to a temperature above 300 deg. C in the presence of 100% hydrogen sulfide gas for 4 hours (Example 1). The final purity of the lithium sulfide product may be 99.2 % (Table 1, Example 1). During the process of firing gradually converts the precursor solid, which is mostly lithium carbonate, to highly pure lithium sulfide (Example 1). Instant claim 1 requires “a firing step” and “a start” of the firing, but does not necessarily require that there is only one firing step or one start. When Miyashita heats the lithium carbonate and converts it to 99.2% lithium sulfide (Table 1, Example 1), the point at which the lithium carbonate is converted to 50% lithium sulfide may be considered “a start” of “a firing step” under the broadest reasonable interpretation of the claims. It is a firing step because the material is being fired and it is “a start” because it happens before the final conversion and occurs continuously from the point at which the material reaches 50% purity. In the alternative, it would have been obvious to separate the process into at least two distinct firing steps, the first converting the lithium carbonate to 50 to 90% lithium sulfide, and the second converting the remaining lithium carbonate to a 99.2% (Table 1, Example 1) purity as described in Example 1 of Miyashita with predictable results. The instant specification teaches that the reason for using low purity 50 to 90% lithium sulfide is economical (Paragraph [0015]). There do not appear to be any unexpected technical properties in the product that result from using a lithium sulfide having a purity of 50 to 90%. The process of Miyashita fires lithium carbonate and converts it to 99.2% lithium sulfide (Table 1, Example 1) product. It would have also been obvious to the person having ordinary skill in the art to use a starting material having 50 to 90% lithium sulfide with the remainder lithium carbonate in order to achieve the same 99.2% pure lithium sulfide required in Miyashita with predictable results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita US 2014/0037535 as applied to claim 1 above, and further in view of Miyashita US 2016/0156064.
Regarding claim 4, Miyashita ‘535 teaches that the lithium sulfide product has a single-phase crystal structure. (Table 1).
Miyashita ‘535 does not expressly teach that the composition includes a phosphorous sulfide and a lithium halide and an argyrodite crystal structure.
Miyashita ‘064 teaches a similar process of making a sulfide-based solid electrolyte wherein, a phosphorous sulfide and a lithium halide are used to make an electrode (Paragraph). Miyashita ‘064 also teaches that the crystalline structure may be argytodite (Paragraph [0009] and [0010]).
At the time of invention it would have been obvious include to a phosphorous sulfide and a lithium halide and an argyrodite crystal structure in the process of Miyashita ‘535 in view of Miyashita ‘064. The suggestion or motivation for doing so would have been to provide a final electrode product, which was required by Miyashita ‘535.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant argues that the process of Miyashita does not teach or suggest making a solid electrolyte. In response, Miyashita clearly intends to form a solid electrolyte in the process (Paragraph [0042]).
Applicant argues Miyashita does not teach or suggest the feature the Li2S having a purity of 50 to 90% by mass at the start of the firing. In response, Instant claim 1 requires “a firing step” and “a start” of the firing, but does not necessarily require that there is only one firing step or one start. When Miyashita heats the lithium carbonate and converts it to 99.2% lithium sulfide (Table 1, Example 1), the point at which the lithium carbonate is converted to 50% lithium sulfide may be considered “a start” of “a firing step” under the broadest reasonable interpretation of the claims. It is a firing step because the material is being fired and it is “a start” because it happens before the final conversion and occurs continuously from the point at which the material reaches 50% purity. In the alternative, it would have been obvious to separate the process into at least two distinct firing steps, the first converting the lithium carbonate to 50 to 90% lithium sulfide, and the second converting the remaining lithium carbonate to a 99.2% (Table 1, Example 1) purity as described in Example 1 of Miyashita with predictable results. The instant specification teaches that the reason for using low purity 50 to 90% lithium sulfide is economical (Paragraph [0015]). There do not appear to be any unexpected technical properties in the product that result from using a lithium sulfide having a purity of 50 to 90%. The process of Miyashita fires lithium carbonate and converts it to 99.2% lithium sulfide (Table 1, Example 1) product. It would have also been obvious to the person having ordinary skill in the art to use a starting material having 50 to 90% lithium sulfide with the remainder lithium carbonate in order to achieve the same 99.2% pure lithium sulfide required in Miyashita with predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A FIORITO/Primary Examiner, Art Unit 1731